Title: Thomas Jefferson to Richard Rush, 17 June 1813
From: Jefferson, Thomas
To: Rush, Richard


          Dear Sir Monticello June 17. 13.
          Your favor of the 12th came to hand yesterday and I thank you for the kind attention you are so good as to pay to it. the subject of my letters. my entire confidence in the family will render satisfactory to me your addressing any member of it you think proper on the subject of those letters. an occurrence since my letter to you has justified my anxiety to prevent their getting into unfriendly hands. on the 9th of Apr. 1803. having recieved from Dr Priestley his ‘Jesus & Socrates compared’ & returning my thanks to him for the work, I mentioned to him my promise of a letter to Dr Rush on a similar subject, but on a broader scale, and gave him the outlines of my views of the subject, which I pressed him to undertake, being so much better qualified for it. it was on this occasion he wrote his ‘Heathen Philosophy compared with revelation.’ Twelve days after this letter to him, the subject being in my mind I wrote the one to Dr Rush. the letter to Dr Priestley it seems he communicated to his friend Dr Lindsay in England, who dying, a mr Belsham has published memoirs of him, & in them my letters to Dr Priestley. of this mr Adams gave me the first notice in a letter recieved on the 9th inst. these will probably be soon find their way into the newspapers, and the whole kennel of priests will soon open upon me. my letter to Dr Rush, written more in detail that  than that to Dr Priestley would much enlarge the field of their declamations, and that it should not get into their hands cannot but be a subject of some anxiety. tranquility is now my object, and that my mind
			 may
			 not be harrowed up by the renewal of contentions, which while I was young I met with the zeal of youth. I pray you to accept the assurance of my great esteem & respect.
          Th:
            Jefferson
        